Citation Nr: 0721897	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-02 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for pigmented villonodular synovitis with right total hip 
replacement.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from October 1975 until 
October 1977, from January 1981 until August 1989, and again 
from December 1990 until April 1991.  She served in the Army 
Reserves from April 1991 to May 1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  The September 2003 rating decision 
granted service connection for degenerative disc disease of 
the lumbar spine and denied service connection for 
hypercholesterolemia.  The veteran appealed these issues as 
noted in a March 2004 notice of disagreement.  The veteran 
then expressed her desire to limit her appeal, in a January 
2004 substantive appeal, to the issues of a higher evaluation 
of her right hip replacement and service connection for 
hypertension.  As such, the issues of service connection for 
hypercholesterolemia and a higher evaluation for her service-
connected degenerative disc disease of the lumbar spine are 
not for consideration in this decision and the other issues 
on appeal continue as reflected on the title page.

In February 2005, a Decision Review Officer (DRO) hearing was 
held at the RO and a transcript of that hearing is of record.  
In a statement received in May 2006, the veteran requested 
another personal hearing with a DRO.  A June 2006 informal 
conference report indicated that the veteran's representative 
was going to find out if the veteran wanted a second hearing 
or if she had additional medical evidence for consideration.  
A note on the informal conference report indicated that the 
veteran would furnish additional medical evidence.  The 
veteran has not subsequently requested another hearing.  
Thus, the Board considers her hearing request withdrawn.   
The Board notes that the veteran submitted a statement in 
support of her claim, dated in January 2007, with additional 
medical evidence.  A written waiver of RO consideration was 
included in accordance with 38 C.F.R. § 20.1304 (2006).  
However, as this appeal is being remanded, the agency of 
original jurisdiction (AOJ) should take appropriate action 
regarding such evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The record reflects that the veteran underwent a right total 
hip replacement in January 1997.  The veteran asserts that an 
increased rating is warranted for her service-connected 
residuals of her total right hip replacement.  After a review 
of the record, the Board finds that additional development is 
necessary prior to appellate review.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006).

The most recent VA examination of the veteran's right hip was 
in December 2004.  In a statement received in January 2007, 
the veteran reported that her right hip had worsened.  She 
stated that she now has diminished endurance and weakness.  
She also noted that she could no longer walk any significant 
distance and had to stop using a treadmill for exercise.  
Compare December 2004 VA examination report (noting that the 
veteran used a treadmill for a half mile per day).  Based on 
the foregoing, the Board finds that a contemporaneous VA 
examination is necessary to evaluate the current level of 
severity of her service-connected right hip disability.  38 
U.S.C.A. § 5103A(d) (West 2002).  See Caffrey v. Brown, 6 
Vet. App. 377 (1994); see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (stating that where the veteran claims 
that a disability is worse than when originally rated, and 
the available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination).  

When evaluating musculoskeletal disabilities, the Board must 
consider whether a higher disability evaluation is warranted  
on the basis of functional loss due to pain or due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any 
applicable diagnostic code pertaining to limitation of  
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board notes that consideration of these DeLuca factors is 
especially pertinent under 38 C.F.R. § 4.71a, Diagnostic Code 
5054.  Indeed, the veteran stated that she has experienced 
episodes of pain with diminished endurance and weakness of 
her right hip which results in additional limitation of 
motion and restriction of mobility.  While the veteran was 
afforded a VA orthopedic examination in December 2004, the 
examiner made scant findings regarding any additional 
functional loss or limitation of motion due to such factors 
as pain, weakness, fatigability, incoordination, or pain on 
repetitive movement of the right hip.  See 38 C.F.R. § 4.2 
(2006).   Hence, the Board finds that another VA orthopedic 
examination would be useful prior to further appellate 
consideration of this claim.    

Regarding the veteran's claim of entitlement to service 
connection for hypertension, the Board finds that further 
development is required in order to satisfy VA's obligation 
to assist the veteran with respect to the development of such 
claim.  
Additionally, in the instant case, as service medial records 
are missing, the Board has a heightened obligation to provide 
an explanation of reasons or bases for its findings and has a 
heightened duty to consider carefully the benefit-of-the-
doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
see also Russo v. Brown, 9 Vet.App. 46, 51 (1996) (holding 
that when the veteran's medical records are lost the Board 
has a heightened duty "to assist the claimant in developing 
the claim").

The law holds that VA will provide a medical examination 
which includes a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 U.S.C.A. 
§§ 5103 and 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military service; but does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 U.S.C.A. §5103A(d)(2); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Moreover, under 38 C.F.R. 
§ 3.159(b)(4)(C) an examination is also necessary if the 
evidence indicates that the claimed disability or symptoms 
may be associated with another service-connected disability.  
The Board finds that the competent evidence of record is not 
sufficient to decide this claim.  The veteran was afforded a 
VA examination in April 2003 regarding her hypertension.  
However, the VA examiner did not have the claims folder 
available for review.  Further, the examiner did not provide 
an opinion as to whether or not the diagnosed hypertension 
was causally related to the veteran's active military 
service.

In the present case, the evidence does suggest that the 
veteran's currently diagnosed hypertension, for which she is 
claiming service connection, could be related to her periods 
of active service.  As previously indicated, all of the 
veteran's service medical records are not available.  See, 
e.g., December 2006 request for information and December 2006 
report of contact with the veteran.  

A service medical record, dated in May 1983, indicated a 
blood pressure reading of 136/80 and the veteran's March 1991 
clinical separation examination noted a blood pressure 
reading of 168/80.  A post-service private medical record, 
from St. Louis University Medical Center (SLUMC), dated in 
June 1992, noted a blood pressure reading of 156/100.  
Further, another private medical record from SLUMC, dated in 
November 1994, has a notation of hypertension.

In sum, under the circumstances of this case, the Board finds 
that additional development of the record is required.  An 
opinion as to the etiology of the veteran's hypertension 
disability, with consideration of the available service 
medical records from the veteran's periods of active service, 
would be useful in the adjudication of this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
orthopedic examination with the 
appropriate VA medical facility to 
determine the current nature and severity 
of the veteran's service-connected 
pigmented villonodular synovitis with 
right total hip replacement.  

All necessary tests should be conducted, 
including the range of motion.  
Additionally, the examiner should state 
whether there is additional functional 
limitation due to factors such as pain, 
weakness, fatigability, or 
incoordination.  38 C.F.R. §§ 4.40 and 
4.45 (2006) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The examiner should 
express an opinion as to the severity of 
these symptoms.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the examination report.  

The claims folder should be reviewed in 
conjunction with such evaluation, and the 
examination report should clearly 
indicate that such review was performed.  
All opinions expressed should be 
accompanied by complete rationales. 

2.  Schedule the veteran for a VA 
hypertension examination to determine 
whether the veteran's currently diagnosed 
hypertension is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) etiologically 
related to her periods of active duty, or 
demonstrated within one year thereafter.  
A complete rationale for all opinions 
provided must be set forth, citing 
specific documentation where possible.  
Send the claims folder to the examiner 
for review in conjunction with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  

3.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought is not granted, issue 
a supplemental statement of the case and 
afford the veteran and her representative 
an appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

